To grant an appeal from an allowance by commissioners on claims against the estate of one Laird.
Granted May 4, 1894, without costs.
James Laird died at Detroit, January 10,1894, leaving a will wherein he devised a house and lot to his son, Charles Laird, with whom he had resided, directing that within two years Charles Laird should pay the sum of $1,000 to the executors, who, after paying the lawful debts of the estate, should divide the residue of said sum, together with the proceeds of other property, among relators who resided at Dundee, Scotland. Charles was nominated as one of the executors. The will was probated and commissioners on claims were appointed, to whom Charles presented a claim for board and attendance upon decedent, which was allowed at $1,248.
Relators set forth that while they had knowledge of the death of their father and of the probate of the will, they had no knowledge of the existence of such a claim, nor of its presentation or allowance until the statutory time for appeal had lapsed.